                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CURTIS TODD FOOSE,                         :
          Petitioner                       :
                                           :              No. 1:18-cv-01176
             v.                            :
                                           :              (Judge Kane)
VINCENT MOONEY,                            :
         Respondent                        :

                                       ORDER

     AND NOW, on this 28th day of November 2018, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT:

     1. Petitioner Curtis Todd Foose’s petition for a writ of habeas corpus filed pursuant to
        28 U.S.C. § 2254 (Doc. No. 1), is DISMISSED as time-barred by the statute of
        limitations. See 28 U.S.C. § 2244(d);

     2. A certificate of appealability shall not issue in the above-captioned case. See 28
        U.S.C. § 2253(c)(2); and

     3. The Clerk of Court is directed to CLOSE this case.


                                                   s/ Yvette Kane
                                                   Yvette Kane, District Judge
                                                   United States District Court
                                                   Middle District of Pennsylvania
